UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6591


HERMAN F. RIVERS, JR.,

                Plaintiff - Appellant,

          v.

DANIEL R. HODGE, SR., Superintendent; ONDRAKE NERO, Captain,
Chief of Housing Units 4, 5 and 6; SERGEANT RONI; SERGEANT
COLEMAN; CORRECTIONS OFFICER UPTON; GABAR ABBASI, M.D.,
Director of Medical Services; DONNA CYRIAX, Chief of Medical
Services; W. SANDERS, Chief of Security; LISA JOHNSON,
Nurse; DANIEL W. LANGLEY, Captain, Chief of Program;
LIEUTENANT HENDRICKS, Lieutenant of Work Release Program;
RICHARDSON, Officer/Work Release Coordinator,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:11-cv-00644-CMH-TRJ)


Submitted:   September 24, 2013          Decided:   September 26, 2013


Before NIEMEYER and THACKER, Circuit Judges, HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herman F. Rivers, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Herman F. Rivers, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed    the     record     and   find    no     reversible       error.

Accordingly,      we   grant     Rivers’      motion    to      proceed     in   forma

pauperis    and   affirm   for    the    reasons       stated    by   the    district

court.      Rivers v. Hodge, No. 1:11-cv-00644-CMH-TRJ (E.D. Va.

filed Mar. 12, 2013, and entered Mar. 13, 2013).                         We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the     materials      before    this      court   and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                          2